People v Snyder (2021 NY Slip Op 04564)





People v Snyder


2021 NY Slip Op 04564


Decided on July 28, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 28, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
BETSY BARROS
VALERIE BRATHWAITE NELSON
DEBORAH A. DOWLING, JJ.


1999-11695
 (Ind. No. 12404/98)

[*1]The People of the State of New York, respondent,
vCarl Snyder, appellant.


Carl Snyder, Woodbourne, NY, appellant pro se.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Sholom J. Twersky of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 6, 2002 (People v Snyder, 294 AD2d 381), determining an appeal from a judgment of the Supreme Court, Kings County, rendered December 15, 1999.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., BARROS, BRATHWAITE NELSON and DOWLING, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court